UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) March 3, 2010 LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 001-34272 121 Monmouth Street, Suite A 42-1743717 Red Bank, NJ 07701 (Commission File Number) (Address of Principal Executive Offices and zip code) (IRS Employer Identification No.) (732) 758-1577 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers On March 3, 2010, Richard G. Birn announced his resignation as Vice President and from the Board of Directors of Life Nutrition Products, Inc. (the Company). Mr. Birns decision to resign did not arise from or result from any disagreement with the Company on any matters relating to the operations, policies or practices of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. LIFE NUTRITION PRODUCTS, Inc. Date: March 8, 2010 By: /s/Michael M. Salerno Michael M. Salerno President
